T. Tom Metier, Esq.-#5-2631
R. Todd Ingram, -#6-3910
Metier Law Firm, LLC
4828 S. College Avenue
Fort Collins, Colorado 80525
(970) 377-3800 telephone
(970) 225-1476 fax
tom@metierlaw.com

C. John Cotton-#5-2170
Cotton Law Office, P.C.
222 South Gillette Ave., Suite 601
Gillette, WY. 82716
(307) 682-9887telephone
(307) 682-9888 fax
cottonlaw@vcn.com

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING


WESLEY DALE VINCENT,                               )
                                                   )
              Plaintiff,                           )        Case No 16-CV-270J
                                                   )
v.                                                 )
                                                   )
AVA NELSON                                         )
                                                   )
              Defendant.                           )

_____________________________________________________________________________

                PLAINTIFF’S PROPOSED JURY INSTRUCTIONS
_____________________________________________________________________________

        Plaintiff, by and through the undersigned counsel, hereby submit the following Proposed
Jury Instructions.

 #        Title                                        Stip’d   Plf. Objects   Def.       Ruling
                                                                               Objects
 1.01     Informing the Panel Prior to Voir Dire
 1.02     General Instructions Before Opening
          Statement


                                             -1-
 1.02A    Jurors Will Be Permitted to Take Written
          Notes During the Course of the Trial
 1.02B    Deposition Testimony
 1.02C    Direct and Circumstantial Evidence
 1.02D    Expert Testimony
 1.02E    Opinion Testimony by Lay Witness
 1.02F    Jurors Not to Consider Insurance
 1.02G    Written Questions by Jurors for
          Witnesses Permitted
 1.03     General Instructions Before Final
          Argument
 1.04     Duty as a Juror
 2.03     Preponderance of Evidence - Definition
 3.01     Burden of Proof, modified
 3.02     Definition of Willful and Wanton
          Misconduct, modified
 3.04     Cause - Defined
 4.01     Measure of Damages – Personal Injury
 4.02     No Evidence of Dollar Estimate
          Required
 4.04     Injured Party – Life Expectancy
 4.05     Present Value of Future Losses –
          Economic Condition

          NON-PATTERN INSTRUCTIONS
          Willful and Wanton Misconduct-
          Additional Standard

          Verdict Form


Respectfully submitted this 18th day of October, 2019.

                                            METIER LAW FIRM, LLC



                                            _s/Tom Metier_________________________
                                            T. Tom Metier, Esq.




                                              -2-
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of October, 2019 a true and correct copy of the
foregoing was served via the Court's CM/ECF system upon the following:


          Ken Lyman, Esq.                                               [____] U.S. Mail
          Hall & Evans, LLC                                             [__X_] Facsimile
          1001 Seventeenth Street, Suite 300                            [____] Hand Del
          Denver, CO 80202                                              [ X ] CM/ECF
          lymank@hallevans.com


          James C. Worthen, Esq.                                        [____] U.S. Mail
          Hall & Evans, LLC                                             [__X_] Facsimile
          152 North Durbin Street, Suite 404                            [____] Hand Del
          Casper, WY 82601                                              [ X ] CM/ECF
          worthenj@hallevans.com




                                              __s/Janie Sanchez______________________
                                              For Metier Law Firm




                                                -3-
